DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 17/383,358 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21,25,27-28,32,34-35 and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 8 of U.S. Application No. 16/785,503.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Claims
Instant Application
App#: 16/785,503
21, 28 and 35
A non-transitory computer readable storage medium storing instructions that are executable by a computing device that includes one or more processors to cause the computing device to perform a method comprising: obtaining, from one or more data sources, a first set of data associated with a plurality of events; generating, based on at least one of the content or type of the first set of data, a second set of data; acquiring information associated with a target individual and one or more target events of a target event path; determining a first subset of one or more events of a plurality of event paths from the first set of data wherein the first subset of one or more events have one or more common attributes with the target event path; determining a second subset of one or more events of a plurality of event paths from the second set of data wherein the second subset of one or more events have one or more common attributes with the target event path; and generating an analytical model based on the first subset of one or more events and second subset of one or more events for estimating attributes of the target event path.
A non-transitory computer readable storage medium storing instructions that are executable by a first computing device that includes one or more processors to cause the first computing device to perform a method comprising: obtaining, from one or more data sources, a first set of data associated with a plurality of individuals; obtaining, from one or more data sources, a second set of data associated with a plurality of events; determining a first subset of one or more individuals from the first set of data based on a the first subset of one or more individuals having a first set of one or more common attributes with a target individual; determining a second subset of one or more events from the second set of data based on the second subset of one or more events having a second set of one or more common attributes with one or more target events associated with the target individual; aggregating data associated with the second subset of one or more events; and providing for display output associated with aggregated data (Claim 1).
25, 32 and 38
The non-transitory computer readable storage medium of claim 24, wherein the statistical operations applied to data associated with the first subset of one or more events generate a weight value associated with each of the one or more target events.
The non-transitory computer readable storage medium of claim 3, wherein the statistical operations applied to the data generate a weight value associated with each of the one or more target events (Claim 5).
27 and 34
The non-transitory computer readable storage medium of claim 21, wherein the target individual and target event path are provided by a user.
The non-transitory computer readable storage medium of claim 1, wherein the target individual and one or more target events are provided by a user (Claim 8).


Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
7/30/2022